Case 1:05-md-01720-MKB-JO Document 7699-1 Filed 09/18/19 Page 1 of 2 PageID #:
                                 112588


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


                                      x
 In re PAYMENT CARD INTERCHANGE       :   MDL No. 1720(MKB)(JO)
 FEE AND MERCHANT DISCOUNT            :
 ANTITRUST LITIGATION                 :   Civil No. 05-5075(MKB)(JO)
                                      :
                                      :   [PROPOSED] ORDER GRANTING JOINT
                                      :   MOTION BY THE SETTLING PARTIES TO
 This Document Relates To:                EXTEND THE DEADLINE FOR
                                      :
                                      :   RESOLVING ANY DISPUTES
          ALL ACTIONS.
                                      :   REGARDING THE CLASS EXCLUSION
                                      x   TAKEDOWN PAYMENTS




 4818-7607-2870.v1
Case 1:05-md-01720-MKB-JO Document 7699-1 Filed 09/18/19 Page 2 of 2 PageID #:
                                 112589


          The Court, having considered the Joint Motion by the Settling Parties to Extend the Deadline

 for Resolving any Disputes Regarding the Class Exclusion Takedown Payments hereby Orders that

 the Motion is GRANTED.

          The deadline by which any disputes must be resolved is extended until October 7, 2019.

          IT IS SO ORDERED.

 DATED: _________________________               ____________________________________
                                                THE HONORABLE JAMES ORENSTEIN
                                                UNITED STATES DISTRICT JUDGE




                                                  -1-
 4818-7607-2870.v1
